Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a reversibly thermochromic ink composition which includes a microcapsule pigment encapsulating a reversibly thermochromic composition with electron-donating and electron-accepting compounds, a reaction medium and a vehicle comprising water and a specific gravity adjuster selected from the group consisting of an oxyacid belonging to Group 6 and a salt thereof as claimed wherein when water is used as a reference material at 20°C, a specific gravity of the microcapsule pigment is 1.05 to 1.20, a specific gravity of the vehicle is 1.00 to 1.30, and the specific gravity of the vehicle is 0.90 to 1.20 based on the specific gravity of the microcapsule pigment.
Although many of the cited prior art references teach ink compositions with the claimed specific gravity range, the prior art of record does not disclose the specific gravity of both the electron donating and accepting pigment and a vehicle with a specific gravity adjuster being within the claimed ranges with a claimed ratio or relationship between the vehicle and the pigment, i.e. he specific gravity of the vehicle based on the specific gravity of the microcapsule pigment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095. The examiner can normally be reached Mon.-Fri. 7:30AM-4:30 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/               Primary Examiner, Art Unit 3754